— Order and judgment (one paper), Supreme Court, New York County (Martin Evans, J.), entered on September 2, 1987, unanimously modified, on the law and on the facts, and a new trial ordered solely on the issue of damages, unless plaintiffs, within 20 days after service upon their attorney of a copy of the order herein, with notice of entry, serve and file in the office of the clerk of the trial court a written stipulation consenting (1) to reduce the verdict in favor of plaintiff Seyed M. Raji to $700,000, representing $500,000 for compensatory damages and $200,000 for punitive damages and (2) to reduce the verdict in favor of plaintiff Marilyn C. Raji to $50,000 for loss of consortium, and said order and judgment is otherwise affirmed, without costs or disbursements. If the plaintiffs so stipulate the order and judgment (one paper), as so amended, is affirmed, without costs and without disbursements.
After review of the record, the damages appear to us to be excessive to the extent indicated. Concur — Murphy, P. J., Ross, Milonas, Ellerin and Smith, JJ.